Citation Nr: 1035588	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-18 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a herniated disc, 
lumbar spine (claimed as a low back disorder).  

2.  Entitlement to service connection for right hip arthritis.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	John W. Craynock, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from January 1972 to March 1975.

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of June 2003 and April 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  The June 2003 
decision denied entitlement to service connection for hepatitis 
C.  The April 2008 rating decision denied entitlement to service 
connection for lumbar spine and right hip disabilities.

The Board remanded the claim of entitlement to service connection 
for hepatitis C to the RO for additional action in January 2008.  
In September 2007 the Veteran testified before the undersigned at 
a videoconference hearing with regard to the hepatitis C issue.  
In January 2010, the Veteran testified in support of all of the 
claims on appeal before a Decision Review Officer.  

The Veteran also initiated an appeal of the RO's September 2008 
rating decision continuing a 0 percent evaluation assigned 
residuals of a fracture of the left hand.  However, after the RO 
issued a statement of the case in response, the Veteran did not 
perfect his appeal on the claim by submitting any document that 
may be construed as a substantive appeal.  The issue was not 
certified as being on appeal. The Board will not further consider 
this issue. 

The claims of entitlement to service connection for a herniated 
disc, lumbar spine (claimed as a low back disorder), and 
hepatitis C are REMANDED to the RO via the appeals management 
center, and are discussed in the REMAND section of this decision. 


FINDING OF FACT

Right hip arthritis is not related to a disease or injury in 
active service and did not manifest in service or to a 
compensable degree within a year of his discharge therefrom.


CONCLUSION OF LAW

Right hip arthritis was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) 
(2009).  

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2009).

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the RO provided the Veteran VCAA notice on the 
claim being decided by letter dated November 2007, before 
initially deciding that claim in the April 2008 rating decision.  
The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini II.  

The content of the notice letter also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  In 
the letter, the RO acknowledged the Veteran's claim, notified him 
of the evidence needed to substantiate that claim, identified the 
type of evidence that would best do so, notified him of VA's duty 
to assist and indicated that it was developing his claim pursuant 
to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claim and the evidence it was responsible for securing.  
The RO noted that it would make reasonable efforts to assist the 
Veteran in obtaining all other outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the Veteran's responsibility to ensure VA's 
receipt of all pertinent evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to his claim, including service and 
post-service treatment records.        

The RO did not afford the Veteran a VA examination in support of 
his claim.  However, as explained in detail below, there is no 
competent and credible evidence in this case of an in-service 
incident or event, to which an examiner could link a right hip 
disability.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  

Although the Veteran testified that he injured his right hip in a 
fall in a shower during service and that treatment providers 
incorrectly noted that the injury was to the left hip, the Board 
has found, as discussed below, that this testimony lacks 
credibility.

II.  Analysis

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).


In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

Post-service medical documents, including VA treatment records 
dated since January 2006, confirm that the Veteran currently has 
a right hip disability recently diagnosed as degenerative joint 
disease.  The question is thus whether this disability is related 
to the Veteran's active service.  

The service treatment records do not show that the Veteran 
reported right hip complaints and no medical professional noted 
any right hip abnormalities or diagnosed a right hip disability.  
The records show that in November 1974, he was seen in an 
emergency room with a complaint of trauma to the left hip.  It 
was recorded that he had slipped in the shower and injured his 
left hip.  The impression was contusion to the left hip.  There 
were no further abnormal findings reported referable to the hips.  
On multiple occasions, in discussing the injury, they referred to 
the left side of the Veteran's body, including with regard to his 
back and evident bruising.   

Following discharge, the Veteran sustained additional injuries, 
including motor vehicle, work-related and falls, but he did not 
report right hip complaints for decades.  Since 2006, medical 
professionals have confirmed a right hip disability.  They have 
not, however, related the disability to the Veteran's active 
service. 

The Veteran has testified that he injured his right hip in a fall 
in service.  These statements made decades after the events in 
service appear to be contrary to information he provided in 
service.  He has contended that the in-service treatment 
providers were in error in noting a left hip injury; however, the 
notation was made three times in the treatment record and the 
examiner reportedly found a contusion on the left rather than the 
right hip.  The Veteran appeared to acknowledge in his hearing 
testimony that he did not report a right hip disability at the 
time of his discharge examination, because the disability came 
and went; but he also failed to mention a right hip disability on 
treatment in the decades immediately after service.  

Given this history, the Board finds the Veteran's reports of an 
in-service left hip injury and ongoing symptomatology since that 
injury to lack credibility.  See Buchanan.  

There is no other evidence of an in-service left disease or 
injury or of a link between a current left hip disability and 
service. 

In the absence of competent and credible evidence of a 
relationship between the right hip arthritis and the Veteran's 
active service, the Board concludes that such a disability was 
not incurred in or aggravated by active service.  Because the 
disability manifested decades after the Veteran's discharge from 
active service, the Board also concludes that right hip arthritis 
may not be presumed to have been incurred in service.  A 
preponderance of the evidence is against this claim.  The 
benefit-of-the-doubt rule is thus not for application.  


ORDER

Service connection for right hip arthritis is denied.


REMAND

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing 
a claimant a medical examination or obtaining a medical opinion 
when an examination or opinion is necessary to make a decision on 
a claim and the claims file contains competent evidence that the 
claimant has a current disability and indicates that the 
disability may be associated with the claimant's service.  

In this case, the VA afforded the Veteran VA examinations in 
support of the remanded hepatitis C claim and the claim for 
service connection for a back disability.  The opinions yielded 
by these examinations do not comport with the requirements of 
recent court decisions.

First, the Veteran's service and post-service treatment records 
establish that, during service, he complained of low back pain 
and was diagnosed as having a strain on multiple occasions and, 
since discharge, has been diagnosed as having a low back 
disability.  According to the Veteran, the disability has been 
continuously manifested since service.  

In his report, the VA examiner concluded that, in the absence of 
results of magnetic resonance imaging conducted during service, 
he could not resolve this matter without resorting to speculation 
because an MRI was not performed during service.  If an examiner 
cannot provide an opinion without resort to speculation, the 
examiner is required to provide a rationale why this is so.  
Jones v. Shinseki, 23 Vet. App. 382 (2010).  The examiner did not 
explain why an opinion would require an MRI, particularly in 
light of the fact that opinions need not be expressed with 
absolute certainty, but only in terms of the likelihood of a 
causal connection.

In addition, the question remains as to whether the Veteran's 
current back disability is related to the documented in-service 
back problems, which service treatment records indicate were 
attributable to a strain.  The VA examiner did not address this 
matter.  His opinion is therefore inadequate.  See Jones v. 
Shinseki, (holding that when an examiner is unable to offer an 
etiological opinion "without resort to speculation", such an 
opinion will be considered inadequate except where required 
information is missing or cannot longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability).

Medically recognized risk factors for hepatitis C include: (a) 
transfusion of blood or blood product before 1992; (b) organ 
transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body 
piercing; (f) intravenous drug use (with the use of shared 
instruments); (g) high-risk sexual activity; (h) intranasal 
cocaine use (also with the use of shared instruments); (i) 
accidental exposure to blood products as a healthcare worker, 
combat medic, or corpsman by percutaneous (through the skin) 
exposure or on mucous membrane; and (j) other direct percutaneous 
exposure to blood, such as by acupuncture with non-sterile 
needles, or the sharing of toothbrushes or shaving razors.  See 
VBA Training Letter 211A (01-02) (Apr. 17, 2001).  

When discussing the Veteran's hepatitis C, the VA examiner noted 
that the Veteran had two of these risk factors during service, 
but refrained from opining whether the hepatitis C was due to 
either or both of those factors.  Instead, he indicated that it 
would be mere speculation on his part to do so.  He provided no 
rationale for this opinion.  Again, under Jones v. Shinseki, 23 
Vet. App. at 382, this opinion is inadequate.

Based on the foregoing, this case is REMANDED for the following 
action:

1.  Forward the claims file to an examiner 
for an opinion regarding the etiology of 
the Veteran's low back disability.  Ask the 
examiner to review the claims file, 
including evidence of in-service and post-
service back problems, confirm in the 
written report that the examiner conducted 
such a review, and then: 

a) diagnose any low back 
disability shown to exist;

b) opine whether that disability 
is at least as likely as not 
etiologically related to the 
Veteran's active service; 
including documented low back 
pain attributable to a strain;

c) provide a rationale, with 
specific references to the 
record, for the opinion 
expressed; and

d) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

2.  Forward the claims file to an examiner 
for an opinion regarding the etiology of 
the Veteran's hepatitis C.  Ask the 
examiner to review the claims file, 
including evidence of in-service risk 
factors, confirm in the written report that 
such a review was conducted, and then: 

a) opine whether the disability 
is at least as likely as not 
etiologically related to the 
Veteran's active service, 
including documented in-service 
risk factors;

b) provide detailed rationale, 
with specific references to the 
record, for the opinion 
expressed; and

c) if the opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

3.  If any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


